Decision reserved on question argued separately and preliminarily, and parties directed to prepare and submit records and briefs, reproduced pursuant to CPLR 5529, on the main appeal, setting forth in the briefs all issues that they respectively elect to raise on the appeal, with the exception of the previously argued question, and bring the same on for argument with all due diligence, and time for argument of appeal enlarged to include September 1968 Term. (Appeal from judgment of Erie Extraordinary Special Term convicting defendant of conspiracy as a misdemeanor in violation of subdivisions 1,4 and 6 of section 580 of the Penal Law; argument, separately and *827preliminarily, of one question.) Present — Bastow, J. P., Goldman, Henry and Del Vecchio, JJ.